               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FATOUMATA BANGOURA, et. al,                      CIVIL ACTION
       Plaintiffs,

v.                                               No. 18-2274

JEFFERSON B. SESSIONS, III, et. al.,
        Defendants.

                                    ORDER

        AND NOW, this 28th day of January 2019, upon consideration of

Defendants' Motion for Summary Judgment (ECF No. 5), Plaintiffs' Motion for

Summary Judgment (ECF No. 7), and Defendants' Brief in Further Support of

their Motion for Summary Judgment and in Opposition to Plaintiffs' Summary

Judgment Motion (ECF No. 9), and consistent with the Court's accompanying

Memorandum, it is hereby ORDERED and DECREED that:


     1. Defendants' Motion for Summary Judgment (ECF No. 5) is GRANTED;

     2. Plaintiffs' Motion for Summary Judgment (ECF No. 7) is DENIED;

     3. Plaintiffs' Complaint is DISMISSED WITH PREJUDICE.

                                                BY THE COURT:
